 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6
                                         OAKLAND DIVISION
 7

 8
     SHANNON CUNNINGHAM,                                 Case No: 19-CV-03407 SBA
 9
                    Plaintiff,                           CONDITIONAL DISMISSAL
10                                                       ORDER
             vs.
11

12 EXPERIAN INFORMATION SOLUTIONS,
     INC.,
13
                    Defendant.
14

15           Having received notice of the settlement of the action, see Dkt. 19, and it appearing
16   that no issue remains for the Court’s determination,
17           IT IS HEREBY ORDERED THAT this action and all claims asserted herein are
18   DISMISSED with prejudice. All scheduled dates are VACATED. In the event that the
19   settlement is not realized, any party may move to reopen the case and a pretrial schedule
20   will be reset, provided such motion is filed within thirty days of the date this order is filed.
21           IT IS SO ORDERED.
22   Dated: 12/23/2019                                  ______________________________
                                                        SAUNDRA BROWN ARMSTRONG
23                                                      Senior United States District Judge
24

25

26

27

28
